DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the initial matrix data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the colors" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the point" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the color components" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the combined image" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the luminance" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the resulting image" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the luminance of the low-intensity image" in lines 17-18. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the matrix in line 19.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 is indefinite, claims 2-13 are also rendered indefinite due to their dependence on claim 1.
Claim 2 recites the limitation "the inputs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the maximum" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the result" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the overall maximum" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the result of this division" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the two axes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the control of an operator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the typical widths" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the non-linear filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the spatial resolution" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the input data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the typical widths" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the non-linear filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the palette" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the coding" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the intensity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the signal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the luminance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the palette" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the palette" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the variation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the non-linear filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the “typical width” parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claims fail to fall within a statutory category of invention. It is directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dobosz et al. (US 2012/0230918 A1) discloses illustrating a signal with low intensities in one color and high intensities with another color.
Chennubhotla et al. (US 2018/0204085 A1) discloses coloring data matrices based on their intensity.
Duckett, III et al. (US 2020/0107710 A1) discloses combining regions of high and low intensities into a higher dynamic range image.
Franzius et al. (US 2016/0195877 A1) discloses combining low intensity and high intensity images.
Johansson et al. (US 2002/0196177 A1) discloses coloring radar images using shades of gray.
Foster (US 2017/0247092 A1) discloses radar data visualization using a plurality of colors and shades.
Mainds et al. (US 2009/0121923 A1) discloses generating false color radar images.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613